Kupferman, J. P., and Silverman, J.,
concur in a memorandum by Kupferman, J. P., as follows: I concur in the result. The FS-25 had sufficient probative force to shift the burden of proof to Balboa to demonstrate that it was not the insurer. (See Matter of Country-Wide Ins. Co. [Leff], 78 AD2d 830.) On the other hand, General Accident had the burden of proof on the issue of whether it had validly canceled its insurance. (See Wilkerson v Apollon, 81 AD2d 141.) Neither of these two insurance companies sustained its burden, General Accident not even having its underwriting file at the hearing. Under the circumstances, a new trial should be granted.